ACCEPTED
                                                                                                          03-15-00083-CV
                                                                                                                 4730634
                                                                                                THIRD COURT OF APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                                      4/1/2015 2:46:54 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK




                                                                                     FILED IN
                                                                              3rd COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              4/1/2015 2:46:54 PM
                                                                                JEFFREY D. KYLE
JOHN MACVANE
                                                                                      Clerk
Direct Dial: 713-276-5281
Direct Fax: 713-276-6281
Email: jmacvane@gardere.com



April 1 2015

Mr. Jeffrey D. Kyle, Clerk
Court of Appeals, Third District
Post Office Box 12547
Austin, Texas 78711-2547


Re:      No. 3-15-00083-CV; Craig A. Washington v. Commission for Lawyer
         Discipline (On appeal from the 335th Judicial District Court, Case No.
         29123)

Dear Mr. Kyle:

Please add the following as counsel of record for the appellant.

Michael A. Stafford                                   Katharine David
Lead Counsel                                          State Bar No. 24045749
State Bar No. 18996970                                Gardere Wynne Sewell L.L.P.
Gardere Wynne Sewell L.L.P.                           1000 Louisiana, Suite 3400
1000 Louisiana, Suite 3400                            Houston, TX 77002-5011
Houston, TX 77002-5011                                (713) 276-5500
(713) 276-5500                                        (713) 276-5555 FAX
(713) 276-5555 FAX                                    kdavid@gardere.com
mstafford@gardere.com
                                                      John MacVane
                                                      State Bar No. 24085444
                                                      Gardere Wynne Sewell L.L.P.
                                                      1000 Louisiana, Suite 3400
                                                      Houston, TX 77002-5011
                                                      (713) 276-5500
                                                      (713) 276-5555 FAX
                                                      jmacvane@gardere.com



GARDERE WYNNE SEWELL LLP

1000 Louisiana, Suite 3400, Houston, Texas 77002-5011  713-276-5500 Phone  713-276-5555 Fax
Austin      Dallas      Houston      Mexico City
Jeffrey D. Kyle
April 1 2015
Page 2


Thank you for your attention to this matter. Please feel free to contact me with any
questions related to this matter.


Sincerely,



John MacVane




         /s/ Brad Beers
         Brad Beers



cc:      Ms. Cynthia Canfield Hamilton
         Office of the Chief Disciplinary Counsel
         State Bar of Texas
         Post Office Box 12487
         Austin, Texas 78711
         chamilton@texasbar.com
         Via Efiling

cc:      Mr. Brad Beers
         Beers Law Firm
         5020 Montrose Boulevard, Suite 700
         Houston, Texas 77006
         Via Certified Mail, RRR




6574103v.1 099999/000001